Citation Nr: 1001883	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-19 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.  He died in October 2006.  The Appellant is 
the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2007 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 


REMAND

On the claim of service connection for the cause of the 
Veteran's death, additional VCAA notice is necessary in light 
of precedent case law, Hupp v. Nicholson, 21 Vet. App. 342 
(2007), promulgated in July 2007 after the Appellant was 
provided VCAA notice in January 2007.

Accordingly to ensure due process, the case is REMANDED for 
the following action:

1. Ensure VCAA compliance with Hupp v. 
Nicholson, 21 Vet. App. 342 (2007) (a 
statement of the condition for which the 
Veteran was service-connected at the time 
of his death; an explanation of the 
evidence and information required to 
substantiate a claim for service 
connection for the cause of the Veteran's 
death based on a service- connected 
disability; and an explanation of the 
evidence and information required to 
substantiate a claim based on a condition 
not yet service connected). 


2.  Obtain records of the Social Security 
Administration and request a copy of all 
medical records compiled pursuant to the 
Veteran's Social Security disability 
benefits. 

3.  After the above development is 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
Appellant and her representative a 
supplemental statement of the case and 
return the case to the Board.

The Appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999)

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


